DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 are dependent on canceled claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-8, 10-12, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1) in view of Lyon et al. (US 5,636,966), hereafter referred to as Lyon.
Consider claims 1, 4, and 6.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated picking (via 21) of a plurality of items from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), the holding facility having a movable portion (see column 11, lines 32-36), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking the plurality of items from the holding facility by a picker (gripping element, see the last line of column 7) to first and second destination containers (6, see fig. 1), wherein at least one item of the plurality of items is an item for a destination container (6 positioned remotely along 3), of the first and second destination containers, located remote from the holding facility at a time the at least one item is picked to the holding facility; wherein the holding facility comprises:  at least one storage apparatus (buffer plate 41) for holding at least on item; and accessing the at least one storage apparatus by the picker (see column 7, line 57-column 8, line 2).
Vanderlande does not explicitly teach accessing the at least one storage apparatus by a first picker and a second picker.  Lyon teaches accessing a storage apparatus (31) by a first picker (24) and a second picker (25; see fig. 2B).  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s method to access by a first picker and a second picker as taught by Lyon in order to improve throughput.  Furthermore, it has been held that mere duplication of the essential working In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B).
Consider claim 5.  Vanderlande teaches accessing the at least one storage apparatus from a plurality of directions (X-Y-Z movement of 21, see fig. 1) for picking to or from the at least one storage apparatus.
Consider claim 7.  Vanderlande teaches that the at least one storage apparatus comprises: at least one of a table (buffer plate 41), a set of shelving, and an array of apertures.
Consider claim 8.  Vanderlande teaches that at least a portion of the holding facility is configured to move dynamically (see column 11, lines 32-36).
Consider claim 10.  Vanderlande teaches automated moving (via 2) of a second source container (another 4) into a position for picking into the holding facility while at least one item is being picked from the holding facility to at least one of the first and second destination containers.
Consider claim 11.  Vanderlande teaches automated moving (via 3) of at least one of the first and second destination containers (another 6) into a position for picking from the holding facility while at least one item is being picked from the source container to the holding facility.
Consider claim 12.  Vanderlande teaches that the picking from the source container to the holding facility is performed by at least one moveable robotic device (21).
Consider claim 24.  Vanderlande teaches that the picking to the destination container comprises:  picking a plurality of ordered items in a defined sequence, including at least one item from the holding facility, wherein the defined sequence is based on at least one characteristic (for example, the sequence of items placed in 6) associated with at least one of the ordered items to be picked to at least one of the first and second destination containers.
Consider claim 25.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated 
Vanderlande does not explicitly teach accessing the at least one storage apparatus by a first picker and a second picker.  Lyon teaches accessing a storage apparatus (31) by a first picker (24) and a second picker (25; see fig. 2B).  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s method to access by a first picker and a second picker as taught by Lyon in order to improve throughput.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B).
Consider claim 26.  Vanderlande teaches the at least one characteristic including size, weight, fragility and temperature sensitivity (for example, only items which have a weight are picked to the destination container).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1) in view of Lyon (US 5,636,966) and Folk (US 2013/0110280 A1).
Consider claims 15-17.  Vanderlande in view of Lyon teaches that at least one of the first and second pickers is equipped with a gripper (see the last line of column 7 of Vanderlande), but does not explicitly teach a plurality of grippers as specifically claimed.  Folk teaches a plurality of grippers (7), at least two of which are configured to handle different types of items (see fig. 1), at least one of which is removeably interchangeable with a different type of gripper (see fig. 1 and the end of paragraph [0050]).  It would have been obvious to a person having ordinary skill in the art to modify the gripper of Vanderlande in view of Lyon with a plurality of grippers as taught by Folk in order to securely handle differently shaped items.
Response to Arguments
Applicant’s arguments filed 8/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach picking a plurality of items from the holding facility by a first picker and a second picker to respective first and second destination containers.  This argument is not persuasive.  Vanderlande teaches first and second destination containers (6) as stated in the rejection above.  Duplication of Vanderlande’s picker is considered to be obvious in view of Lyon in order to improve throughput as stated in the 35 U.S.C. 103 rejection above.
Applicant argues that the prior art does not teach picking items in a defined sequence based on at least one characteristic including size, weight, fragility and temperature sensitivity.  This argument is not persuasive.  Vanderlande’s picking step reads on this broad limitation because Vanderlande’s picker only picks items which have a weight.  It appears Applicant is reading limitations into the claims which are not recited.  Though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652